Order of disposi*405tion, Family Court, New York County (Leah Marks, J.), entered on or about July 15, 1996, which adjudicated appellant a juvenile delinquent, after a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third and fifth degrees and criminal possession of a controlled substance in the third and fifth degrees, and placed him with the Division for Youth, in a limited secure facility, for a period of 18 months, unanimously modified, on the law, to the extent of vacating the provisions thereof that found that appellant committed acts constituting crimes of criminal sale of a controlled substance in the fifth degree and criminal possession of a controlled substance in the fifth degree and dismissing those counts of the petition, and otherwise affirmed, without costs.
The petition was legally sufficient. The supporting deposition by an undercover officer was identical to the one upheld by this Court in Matter of Jayson P. (243 AD2d 266).
As the presentment agency correctly concedes, the fifth-degree sale and possession counts should be dismissed as lesser included offenses. Concur—Murphy, P. J., Rosenberger, Ellerin, Rubin and Tom, JJ.